Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 1752*—when judgment affirmed for insufficiency of abstract. An affirmance of a judgment id warranted where appellant’s abstract fails ■ to show what was the judgment complained of. 2. Appeal and ebbob, § 1287*—when presumed that defense was inadequate. Where the abstract is silent as to an affidavit of merits, on appeal from a judgment against defendant, the presumption is in favor of the judgment and that the defense was inadequate. 3. Landlord and tenant, § 72*—when lease construed as providing for payment of rent in monthly instalments. Where a lease, after naming the sum payable for the entire term, proceeds: “Payable as follows: One Hundred ($100) dollars on the 15th day of October, 1916, and .............. ($......) on the 15th day of each and every succeeding month of the term,” it is to be interpreted as meaning that $100 shall be paid on account of rent on the 15th day of each month during the term, and the objection that this construction might operate to compel the payment eventually of $50 more than the sum payable for the entire term is of no force where plaintiff’s brief disclaims any intention of demanding more than the total sum specified, and admits that plaintiff would have no such right.